DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plourde (US PGPub No. 2013/0264031) in view of Roisin (US PGPub No. 2013/0206374).
Regarding claim 19, Plourde (Figs. 1-11) discloses a heat exchanger (10) comprising:
at least a first set of fluid channels (24a, in black color in Figs. 3, 6 and 11) and a second set of fluid channels (24b, in white color in Figs. 3, 6 and 11), each fluid channel of the first and second sets of fluid channels having first and second end portions (offsets 30 in top and bottom ends of the channel in Fig. 9) and an intermediate portion (see 62 in Fig. 9) between the first and second end portions, the first end portions and the second end portions being arranged in alternating planes of channels so that each plane contains only channels from the same set of channels (see Fig. 6 and Fig. 11, the channels 24a and 24b are arranged in alternating planes and each plane contains only 24a or 24b); and
a first transition zone (an end region of the heat exchanger with offsets 30 and 34, see Figs. 1 and 7), a second transition zone (an end region at another end of the heat exchanger with offsets 30 and 34, see Figs. 1 and 7) and a heat transfer zone between the first and second transition zones (18); wherein:
the first end portions extend through the first transition zone (the offsets 30 at the one end extends through the end region), the second end portions extend through the second transition zone (the offsets 30 at the another end extends through the another end region), and the intermediate portions extend through the heat transfer zone (see Fig. 1).
Plourde fails to disclose the first transition zone includes one or more groups of channels, where each group of channels comprises at least one channel of the first set and at least one channel of the second set, and the one or more groups of channels are rotated about respective axes parallel to a direction of flow of fluid through the channels through 180° relative to other non-rotated channels, so that when the channels reach and extend through the heat transfer zone the channels of the first and second sets are arranged in a chequer board configuration formed of rotated and non-rotated channels.
Roisin (Figs. 3a-3e) discloses the first transition zone includes one or more groups of channels (channels 1 and 2, see annotated figure below; and channels 3 and 4, see annotated figure below), where each group of channels comprises at least one channel of the first set (channels 1 and 3 for first fluid) and at least one channel of the second set (channels 2 and 4 for second fluid), and the one or more groups of channels are rotated about respective axes parallel to a direction of flow of fluid through the channels through 180° relative to other non-rotated channels (see Figs. 3b-3d, the groups of channels 1, 2; and 3, 4 are rotated 180 degrees), so that when the channels reach and extend through the heat transfer zone the channels of the first and second sets are arranged in a chequer board configuration formed of rotated and non-rotated channels (the channels are arranged in chequer board configuration in Fig. 3e formed of non-rotated channels 1-4 at four corners; and the reminder 12 channels in Fig. 3e are all rotated).
As a result, the modification of Plurde in view of Roisin may replace the offsets 30 and 34 into the sequential branching of passages in Roisin, so that includes the details of the first transition zone as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first transition zone includes one or more groups of channels, where each group of channels comprises at least one channel of the first set and at least one channel of the second set, and the one or more groups of channels are rotated about respective axes parallel to a direction of flow of fluid through the channels through 180° relative to other non-rotated channels, so that when the channels reach and extend through the heat transfer zone the channels of the first and second sets are arranged in a chequer board configuration formed of rotated and non-rotated channels in Plourde as taught by Roisin in order to avoid abrupt geometrical changes and reduce drag (paragraph 0019 of Roisin).
Regarding claim 34, Plourde further discloses wherein each group of channels comprises a single channel from the first set of fluid channels and a single channel from the second set of fluid channels (plurality of channels 24a and 24b comprising plurality of single channels in both 24a and 24b).
Regarding claim 35, Plourde further discloses wherein each channel defines a fluid flow path through the heat exchanger extending from the first end portion to the second end portion (the channels 24a and 24b defines a fluid flow path respectively for two heat exchanging fluids).
Plourde fails to disclose wherein the transition zone extends for at least one quarter of the length of the fluid flow path through the heat exchanger.
It is noted that the length of the transition zone as claimed is a result effective variable. Roisin (paragraph 0019) teaches that avoiding abrupt change in geometry reduces the fluid motion drag in a channel. Since Plourde requires the channels to have S-shaped angled offset at both channel ends, which may cause an abrupt change in geometry and may induce fluid drag according to Roisin’s teaching. For optimum fluid drag reduction, the angle change in fluid direction should be made as small as possible and such requires the length of offset to make longer to accommodate the smaller angle change, while the length should not be too long that exceeds the dimension in specific installation. Although no specific length or ratio in Plourde’s structure, one of ordinary skill in the art would optimize the length of the offset at both ends of the channels, including the ratio as claimed to the fluid flow path, to obtain the optimum fluid drag result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the transition zone extends for at least one quarter of the length of the fluid flow path through the heat exchanger through routine optimization for optimum fluid drag.
Regarding claim 36, Plourde further discloses wherein each channel has a constant cross-sectional shape from the first end portion to the second end portion, wherein the cross-section shape is viewed perpendicular to the direction of flow of fluid through the heat exchanger (the cross-section of the channels is square through the central span 18, see Fig. 3 of Plourde, and the cross-section is viewed perpendicular to the direction of the fluid through the heat exchanger).
Regarding claim 37, Plourde fails to disclose wherein the cross-sectional shape is selected from the group consisting of a circle, an ellipse, and a rounded polygon with four or more sides.
Roisin (paragraph 0020) further discloses wherein the cross-sectional shape is selected from the group consisting of a circle, an ellipse, and a rounded polygon with four or more sides (circular cross-section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cross-sectional shape is selected from the group consisting of a circle, an ellipse, and a rounded polygon with four or more sides in Plourde as taught by Roisin in order to reduce friction resistance in a flow passage (paragraph 0020 of Roisin).
Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plourde (US PGPub No. 2013/0264031) and Roisin (US PGPub No. 2013/0206374) as applied to claim 19 above, and further in view of Takahashi (US PGPub No. 2010/0270011).
Regarding claim 38, Plourde fails to disclose wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (note that “induce turbulence” is functional language which does not recite any structure to induce turbulence).
Takahashi discloses wherein an internal surface of the at least one channel in at least one of the sets of channels (partition wall 4 of a channel) is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (fins 3f, see Figs. 1 and 12A).
It is understood that one of ordinary skill in the art would add fins to any claimed first set and/or second set fluid channel in order to increase heat conductive area and heat transfer coefficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel in Plourde as taught by Takahashi in order to increase heat conductive area and increase heat transfer coefficient (paragraph 0102 of Takahashi).
Regarding claim 39, Plourde as modified further discloses wherein:
the internal surface of the at least one fluid channel is one or a combination of any two or more of: (a) roughened; (b) provided with one or more grooves; (c) provided with one or more protruding ridges or ribs; (d) provided with raised dimples; and (e) provided with one or more fins, to induce turbulence in a fluid when flowing through the at least one fluid channel (Plourde as modified in claim 38 has fins 3f as taught by Takahashi which disrupt the fluid flow so that induce turbulence in the fluid).
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the rotated feature is not taught or suggested in Plourde or any of the other cited references, as shown above, Figs. 3a-3e of Roisin discloses a rotation feature of the channels so that changes the channels to a checkerboard structure. It is also obvious to modify Plourde in view of Roisin so that includes a branching structure and the rotation of the channels in order to avoid abrupt geometrical changes and reduce drag in the channels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763